The respondent urges in her petition for rehearing, in effect, that, having adopted the provisions of the probate act of California as it existed prior to 1876, we must, under the settled rule of construction, also adopt the construction placed upon those provisions by the court of that state, and cites authorities in which the Supreme Court of California has held contrary to the rule announced by this court.
We considered the California cases cited, but did not deem it necessary to discuss them, as our act of 1897 and the subsequent amendments thereto contained provisions, not found in the California act, which we believe warranted us in holding as we did.
An examination of the California act reveals the fact that it contains no direct statutory rule of construction, as is found in our probate act.
It will also be observed that section 148 of the California act forbade the sale of any property of the estate of a deceased person, unless made under an order of a probate court, and under the provision of the act, while section 124 of our act (Comp. L. 1900, sec. 2909), which corresponds with the said section 148 of the California act, not only makes valid sales of such property under the provisions of the act, but "other acts," also. A marked difference exists between the provisions of section 157 of our act (Comp. L. 1900, sec. 2943), cited in the opinion, and the provisions of the corresponding *Page 398 
section of the California act relating to the sale of lands by the executor or administrator subject to mortgage or other lien, the application of the proceeds arising therefrom, and the bar of the statute of limitations pending proceedings for the settlement of the estate. That section of the California act found in volume 2 of the Codes and Statutes of California (1876, sec. 11,569) contains language not found in section 157 of our act, limiting the provision of the section to mortgage or other liens which have been presented and allowed.
Other differences having a direct bearing upon the construction of the statute might be noted, but, being fully satisfied that the differences between the provisions of our act and the California act are so marked that the rule relied upon by the respondent cannot be properly applied to the question considered, and following the established rule that in statutory construction the court will look to the statutes and the language used therein, in order to ascertain the true meaning and intent thereof, we are fully convinced that the decision heretofore announced, determining the rights of the parties under the facts of the record, is amply supported by the provisions of our statute.
  The petition for a rehearing will therefore be denied. *Page 399